                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    MYLES WHITE,                                                               No. 4:15-CV-01226

                               Petitioner.                                     (Judge Brann)

                v.

    PA STATE ATTORNEY GENERAL,
    STEVEN R. GLUNT, and
    MR. MARK STEVEN MATTHEWS,

                               Respondents.

                                                           MEMORANDUM OPINION

                                                               APRIL 4, 2019

I.            BACKGROUND

              Myles White filed a 28 U.S.C. § 2254 petition challenging his conviction in

Pennsylvania state court for third degree murder.1 In his petition, White alleged that

the state court improperly calculated his speedy trial deadline and that trial counsel

was ineffective for failing to file a motion to dismiss the prosecution based on a

purported violation of White’s right to a speedy trial.2

              In June 2017, this Court denied White’s petition on the merits, concluding that

the Pennsylvania state court properly calculated White’s speedy trial deadline and,

consequently, trial counsel was not ineffective for failing to file a motion to dismiss


                                                            
1
       Doc. 1.
2
       Id. at 5-7.
as there had been no violation of White’s right to a speedy trial.3 On appeal, the

United States Court of Appeals for the Third Circuit concluded that White failed to

make a substantial showing of the denial of a constitutional right, and thus denied

White’s request for a certificate of appealability (COA).4

              White has now filed a Fed. R. Civ. P. 60(b)(1) motion in which he argues that

the Court applied the wrong standard of review and, under the correct standard, his

§ 2254 petition should have been granted because the state court violated his right

to a speedy trial.5 White further contends that, because his right to a speedy trial was

violated, this Court erred in concluding that trial counsel was not ineffective.6

Finally, White appears to argue that this Court erred in concluding that White failed

to exhaust his state court remedies.7

II.           DISCUSSION

              Rule 60(b) allows courts to relieve parties from a final judgment for several

reasons, including, as relevant here, “mistake, inadvertence, surprise, or excusable

neglect.”8 However, this Court’s jurisdiction to consider a Rule 60(b) motion is

sharply circumscribed when such a motion challenges the disposition of a § 2254


                                                            
3
       Doc. 12.
4
       Doc. 17.
5
       Doc. 19 at 1-2.
6
       Id. at 3-4.
7
       Id. at 2.
8
       Fed. R. Civ. P. 60(b)(1).
                                                               2 
petition. Specifically, “when the Rule 60(b) motion seeks to collaterally attack the

petitioner’s underlying conviction, the motion should be treated as a successive

habeas petition” and governed by the relevant procedural rules applicable to § 2254

petitions.9 Those procedural rules provide, inter alia, that prisoners may not file a

second or successive § 2254 petition without first obtaining leave from the

appropriate court of appeals.10                                Absent such authorization, district courts lack

jurisdiction to consider the second or successive § 2254 petition.11

              Here, White’s arguments seek to collaterally attack his underlying state court

conviction, and his Rule 60(b) motion must therefore be treated as a second or

successive § 2254 petition. White has not obtained permission from the Third

Circuit to file a second or successive § 2254 petition, and, consequently, this Court

lacks jurisdiction to consider any arguments that seek to invalidate White’s

underlying state court conviction. Finally, to the extent that White argues this Court

improperly concluded that he failed to exhaust his state court remedies, his claim is

plainly contradicted by the record, as this Court concluded that White had effectively

exhausted such remedies and analyzed the merits of White’s § 2254 petition.12

 




                                                            
9
       Pridgen v. Shannon, 380 F.3d 721, 727 (3d Cir. 2004).
10
       28 U.S.C. §§ 2244(a), 2255(h).
11
       See Pridgen, 380 F.3d at 725; 28 U.S.C. § 2244(b)(1).
12
       Doc. 12 at 7-8.
                                                                     3 
III.          CONCLUSION

              For the foregoing reasons, this Court construes White’s Rule 60(b) motion as

an unauthorized second or successive § 2254 petition and dismisses it for lack of

jurisdiction. White does not meet the requirements for issuance of a COA13 and,

thus, to the extent that a COA is required, the Court declines to issue one.

              An appropriate Order follows.



                                                                    BY THE COURT:



                                                                    s/ Matthew W. Brann
                                                                    Matthew W. Brann
                                                                    United States District Judge




                                                            
13
       See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief denied on procedural grounds,
       COA should issue only if petitioner makes substantial showing of denial of constitutional right
       and demonstrates that reasonable jurists would find procedural ruling debatable or wrong).
                                                               4 
